IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIE GANDY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5052

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 29, 2017.

An appeal from the Circuit Court for Leon County.
James Hankinson, Judge.

Andy Thomas, Public Defender, and Megan Long, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Daniel Krumbholz, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.